Citation Nr: 1036821	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 12, 2005, for 
the award of a total disability rating due to unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook Counsel





INTRODUCTION

The Veteran served on active duty from March 1979 to October 
1987.   

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO granted a total 
disability rating due to unemployability (TDIU) effective 
December 12, 2005.  In May 2006, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned.  A statement 
of the case (SOC) was issued in May 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in May 2007. 

In a subsequent July 2008 rating decision, the RO proposed to 
reduce the Veteran's rating for low back disability from 60 
percent to 10 percent and also to terminate her award of a TDIU.  
The Veteran promptly responded to this proposed reduction in 
August 2008 (i.e. within 60 days) to express her disagreement 
with the action and noted that she would be forwarding additional 
medical records to the RO in support of her position.  The Board 
notes that the Veteran's response does not constitute a Notice of 
Disagreement, as the July 2008 rating decision was only to a 
proposal to reduce the Veteran's rating for low back disability 
and to terminate the award of a TDIU.  Accordingly, the Board is 
not required to remand this claim for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
The record does not reflect that the reduction was ever 
effectuated.


FINDINGS OF FACT

1.  The March 2006 rating decision awarded entitlement to an 
increased (60 percent) rating for the Veteran's service-connected 
low back disability effective December 12, 2005; as a result, the 
Veteran's combined disability rating was increased to 70 percent 
and she became eligible for an award of a TDIU.

2.  Prior to December 12, 2005, the Veteran's combined disability 
rating was 30 percent; she did not meet the minimum schedular 
requirements for an award of a TDIU and was not shown to be 
unemployable.


CONCLUSION OF LAW

The criteria for an effective date prior to December 12, 2005, 
for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5110(a), (b) (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this appeal, in a March 2006 letter, the appellant was 
provided general notice of the factors, which determine the 
assignment of an effective date for entitlement, or increased 
entitlement, to service-connected benefits in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequently, in an April 2006 letter, the RO notified the 
Veteran of the March 2006 decision to award a TDIU rating 
effective December 12, 2005.  Then, after the Veteran filed her 
notice of disagreement with the assigned effective date, the RO 
issued a statement of the case, which explained the basis for the 
effective date assignment.   The Veteran was also given a 
reasonable opportunity to submit evidence and/or argument as to 
why an earlier effective date might be warranted.  The Board 
finds that these actions are sufficient to satisfy any duties to 
notify and assist owed the Veteran.  As entitlement to an earlier 
effective date is the premise of the appeal, it is therefore 
inherent in the claim that the Veteran had actual knowledge as to 
what evidence was needed to substantiate his appeal. 



II.  Earlier effective date for TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities of one or both lower extremities will be considered 
as one disability.  38 C.F.R. § 4.16.

The date of receipt of the claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r) 
(2009).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
of entitlement, to a benefit.  38 C.F.R. § 3.1(p), 3.155 (2009).  
The regulations which govern informal claims, 38 C.F.R. § 3.155, 
provides as follows: "(a) Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought."  Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2009), an informal claim 
may consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim when such reports relate to examination or treatment of a 
disability for which service- connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  Id.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation shall not 
be earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The effective date of an award based on a 
claim for an increase in disability compensation (to include a 
claim for a TDIU) is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
An exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually ascertainable 
increase occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  In that 
regard, the law provides that the effective date of an award of 
increased disability compensation "shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred," if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2).

Applying the above legal criteria to the facts of the instant 
case, the Board finds that an effective date prior to December 
12, 2005, for the award of a TDIU is not warranted.  

The record shows that in February 2005, the Veteran submitted a 
statement to the RO indicating that she wished to file claims for 
increased ratings for her service-connected back condition, which 
was currently rated as 20 percent disabling, and  for her service 
connected bilateral blepharitis, which was currently rated as 10 
percent disabling.  At the time of this statement, the combined 
disability rating for the Veteran's service connected 
disabilities was 30 percent.  

In a June 1, 2005 letter, the RO requested that the Veteran 
forward an enclosed VA Form 21-4192, "Request for Employment 
Information in Connection with a Claim for Disability Benefits" 
to her last employer in conjunction with her claims for increase.  

It appears that the Veteran filled out this form herself and 
mailed it back to the RO later in June 2005.  It was received by 
the RO on June 22, 2005.  On the form, the Veteran noted that she 
had worked as a long haul truck driver from June 17, 2004, to 
September 28, 2004, and that she was currently not working 
because of "[her] eyes."  

In an August 2005 rating decision, the RO continued the 20 
percent ratings for low back disability and blepharitis and 
granted a separate, 10 percent rating for radiculopathy of the 
left lower extremity associated with the Veteran's service 
connected back disability, based on the results of a June 2005 VA 
examination.  An effective date of February 25, 2005, was 
assigned, the date the Veteran's claim for increase for low back 
disability was received by the RO.  The decision also continued 
the 20 percent rating for the Veteran's low back disability and 
the 10 percent rating for the Veteran's blepharitis.  The 
Veteran's combined disability rating was thus raised to 40 
percent.  

In a subsequent November 2005 letter, the RO noted that it had 
received the Veteran's application for unemployability.  The RO 
also requested that the Veteran complete and submit VA Form 21-
8940, "Veterans Application for Increased Compensation Based on 
Unemployability" (i.e. an application for a TDIU).

On December 12, 2005, the RO received the Veteran's Form 21-8940.  

In a March 2006 rating decision, the RO granted an increased (60 
percent) rating for the Veteran's service connected low back 
disability, effective December 12, 2005, the date that a VA 
examination had shown a significant increase in the severity of 
the disability.  As a result of this decision, the Veteran's 
combined disability rating was increased to 70 percent effective 
December 12, 2005.  In the rating decision, the RO also granted 
entitlement to a TDIU effective December 12, 2005.  The RO noted 
that the Veteran had last worked in 2004 and that the collective 
evidence established that the Veteran met the requirements for a 
TDIU as of December 12, 2005, including being unable to pursue, 
obtain and retain gainful employment.  Additionally, the RO 
continued the assigned 10 percent rating for the Veteran's 
bilateral blepharitis.    

In her May 2006 Notice of Disagreement, the Veteran disputed the 
effective date assigned for the award of a TDIU.  She indicated 
that she filed her claim on February 2005 and that she believed 
entitlement to the 100 percent rate should have been awarded as 
of that date.  She did not express disagreement with the 
effective date assigned for the increased rating for her service-
connected low back disability or with the continued 10 percent 
rating for blepharitis.  

The evidence summarized above appears to show that the Veteran's 
June for a TDIU at least as early as June 2005, when her VA Form 
21-4192, "Request for Employment Information in Connection with 
a Claim for Disability Benefits," which indicated that she was 
no longer working, was apparently accepted by the RO as a claim 
for a TDIU.   However, the evidence also shows that the Veteran 
did not become entitled to a TDIU rating until December 12, 2005, 
the effective date of the assignment of the increased (60 
percent) rating for her low back disability.  Thus, as the 
effective date for an award of an increase, to include an award 
of a TDIU, is the date of receipt of the claim or the date 
entitlement arose, whichever is later, there is no basis for 
assigning an effective date earlier than December 12, 2005 for 
the Veteran's TDIU rating, as this is the earliest date that the 
Veteran established entitlement to such a rating by meeting the 
necessary schedular requirements of one disability ratable at 40 
percent or more and sufficient additional disability to bring the 
Veteran's combined disability rating to 70 percent or more.  
Prior to December 12, 2005, the Veteran had at most a combined 
disability rating of 40 percent (effective as of February 25, 
2005) and thus, was not entitled to a TDIU rating on a schedular 
basis.   Moreover, there is no showing that the schedular 
criteria were inadequate to rate any of the service-connected 
disabilities, thus precluding the possibility of an 
extraschedular award of TDIU.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Indeed, prior to December 12, 2005, higher schedular 
ratings were available for the disabilities in question, but the 
criteria associated with such higher ratings were not satisfied.

The Board also notes that subsequent to the issuance of the March 
2006 rating decision, the Veteran did not appeal the effective 
date assigned for the increased (60 percent) rating for the 
service-connected low back disability and did not appeal the 
continuation of the 10 percent rating for the service-connected 
blepharitis.  She also did not appeal the 10 percent rating for 
radiculopathy, which was assigned by the earlier August 2005 
rating decision.  Accordingly, as these matters are not on 
appeal, the Board has no basis for finding that the Veteran was 
entitled to a higher combined rating (for purposes of 
establishing earlier entitlement to a TDIU) prior to December 12, 
2005.  

The Board also notes that prior to December 12, 2005, even if it 
could be considered whether the Veteran was entitled to higher 
rating for the low back disability, prior to this date, it was 
not factually ascertainable from the record that the Veteran's 
low back disability was severe enough to warrant a 60 percent 
rating, or even 40 percent rating.  In this regard, an earlier 
June 2005 VA examination showed that the Veteran had low back 
range of motion of 60 degrees flexion, 15 degrees extension, 45 
degrees bilateral lateral flexion and 45 degrees bilateral 
rotation.  Additionally, there is no indication from the report 
that the Veteran experienced any incapacitating episodes, 
requiring bedrest by a physician.  Accordingly, under the 
criteria for rating low back disability, the June 2005 VA 
examination findings (along with the other findings of record 
prior to December 12, 2005) do not provide a basis for assignment 
of a 60 percent, or even 40 percent rating.  See generally, 
38 C.F.R. § 4.71a, Diagnostic Code.

Similarly, even if the Board could consider the rating for the 
Veteran's bilateral blepharitis it is also not factually 
ascertainable that this disability met the criteria for a rating 
in excess of 10 percent prior to December 12, 2005.  In this 
regard, the Board notes that the Veteran's blepharitis has been 
rated, by analogy, under the criteria for certain diseases of the 
eye, and that under these criteria, the evidence does not show 
that prior to December 12, 2005, the Veteran had severe enough 
impairment in visual acuity due to the blepharitis or that she 
had incapacitating episodes as a result of the blepharitis to 
warrant a rating in excess of 10 percent. Accordingly, prior to 
December 12, 2005, there was basis in the record for assigning a 
rating in excess of 10 percent for the blepharitis.  See 
generally, 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6009.

Further, even if the Board could consider the rating for the 
Veteran's left lower extremity radiculopathy, it is not factually 
ascertainable that such left lower extremity radiculopathy met 
the criteria for a rating in excess of 10 percent prior to 
December 12, 2005.  In this regard, on the June 2005 VA 
examination, the Veteran was simply found to have slightly 
reduced muscle strength, a lack of sharp to dull sensation and 
radicular pain, findings reflective of no more than mild 
impairment of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code.  Thus, in sum, the evidence of record does not 
show a basis for the assignment of a 60 percent rating of any of 
the Veteran's service-connected disabilities prior to December 
12, 2005 and also does not show a basis for a combined rating of 
70 percent prior to December 12, 2005.    

The Board also notes that in the June 2005 VA Form 21-4192, the 
Veteran indicated that she could no longer work as a truck driver 
due to her eyes.  Additionally, in a separate June 2005 
statement, the Veteran indicated more specifically that her eyes 
had changed to the point where she could not see at night when 
driving.  Although such impairment of night vision may have 
precluded the Veteran from working as a long haul truck driver, 
prior to December 12, 2005, the evidence also does not show that 
the Veteran was precluded for securing or following all types of 
substantially gainful occupations as a result of the combination 
of her service-connected eye and low back disabilities.   

In summary, although the Veteran's claim for a TDIU was received 
prior to December 12, 2005, entitlement to a TDIU did not arise 
until December 12, 2005, when the Veteran met the schedular 
requirements for the award and when the Veteran was found by the 
RO to be unable to secure of follow a substantially gainful 
occupation as a result of her service-connected disabilities.  
Thus, there is no basis under the controlling law or regulations 
for assigning an effective date for a TDIU prior to this date.  
See 38 C.F.R. §§  3.400(o).  

Under these circumstances, the Board has no alternative but to 
find that the assignment of December 12, 2005 as the effective 
date for the award a TDIU was proper.  Thus, the appeal is 
denied.





ORDER

An effective date prior to December 12, 2005, for the award of a 
total disability rating due to unemployability (TDIU) is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


